UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2012 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2012 Semiannual Report to Shareholders DWS Small Cap Growth Fund Contents 4 Performance Summary 7 Portfolio Summary 9 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 23 Notes to Financial Statements 30 Information About Your Fund's Expenses 32 Summary of Management Fee Evaluation by Independent Fee Consultant 36 Account Management Resources 38 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks of smaller companies involve greater risk than securities of larger, more-established companies. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2012 (Unaudited) Average Annual Total Returns as of 3/31/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 29.56% 7.77% 33.50% 1.46% 3.18% Class B 29.04% 6.89% 32.39% 0.62% 2.37% Class C 29.00% 7.01% 32.48% 0.68% 2.40% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 22.11% 1.57% 30.89% 0.26% 2.57% Class B (max 4.00% CDSC) 25.04% 3.89% 32.00% 0.43% 2.37% Class C (max 1.00% CDSC) 28.00% 7.01% 32.48% 0.68% 2.40% No Sales Charges Life of Class S and Institutional Class* Class S 29.68% 8.02% 33.86% 1.70% N/A 3.57% Institutional Class 29.82% 8.29% 34.04% 1.79% N/A 3.64% Russell 2000® Growth Index+ 30.26% 0.68% 28.36% 4.15% 6.00% 5.58% ‡ Total returns shown for periods less than one year are not annualized. * Class S and Institutional Class shares commenced operations on December 20, 2004. Index returns began on December 31, 2004. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.51%, 2.46%, 2.22%, 1.26% and 1.00% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 28, 2002 are derived from the historical performance of Investment Class shares of DWS Small Cap Growth Fund during the period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. On October 20, 2006, Investment Class shares merged into Class S shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell 2000 Growth Index is an unmanaged, capitalization-weighted measure of 2,000 of the smallest capitalized U.S. companies with a greater-than-average growth orientation and whose common stocks trade on the NYSE, NYSE Alternext US (formerly known as "AMEX") and Nasdaq. Net Asset Value Class A Class B Class C Class S Institutional Class Net Asset Value: 3/31/12 $ 9/30/11 $ Morningstar Rankings — Small Growth Funds Category as of 3/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 40 of 6 3-Year 30 of 5 5-Year of 79 Class B 1-Year 58 of 8 3-Year 55 of 9 5-Year of 86 Class C 1-Year 55 of 8 3-Year 52 of 8 5-Year of 86 Class S 1-Year 38 of 5 3-Year 21 of 3 5-Year of 77 Institutional Class 1-Year 34 of 5 3-Year 17 of 3 5-Year of 76 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2012 (16.6% of Net Assets) 1. TrueBlue, Inc. Provides temporary manual labor to the light industrial and small business markets 1.9% 2. Centene Corp. A multiline managed care organization that provides Medicaid and Medicaid-related programs 1.8% 3. United Rentals, Inc. Operates a network of equipment rental companies 1.8% 4. BE Aerospace, Inc. Manufactures interior products for commercial and general aviation aircraft cabins 1.7% 5. Advance Auto Parts, Inc. Retailer of auto parts and accessories 1.6% 6. DSW, Inc. A specialty branded footwear retailer 1.6% 7. Buffalo Wild Wings, Inc. Owns and operates Buffalo Wild Wings Bar and Restaurant 1.6% 8. Chart Industries, Inc. Manufacturer of equipment used in the public storage 1.6% 9. Cardtronics, Inc. Operates a network of automated teller machines 1.5% 10. Syntel, Inc. Delivers custom outsourcing solutions through a broad spectrum of information technology and information technology-enabled services 1.5% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 36 for contact information. Investment Portfolio as of March 31, 2012 (Unaudited) Shares Value ($) Common Stocks 96.7% Consumer Discretionary 14.3% Auto Components 0.8% Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 2.3% Buffalo Wild Wings, Inc.* Red Robin Gourmet Burgers, Inc.* (a) Media 1.3% Cinemark Holdings, Inc. Specialty Retail 6.9% Advance Auto Parts, Inc. Children's Place Retail Stores, Inc.* DSW, Inc. "A" (a) Guess?, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods 3.0% Carter's, Inc.* Deckers Outdoor Corp.* True Religion Apparel, Inc.* Consumer Staples 3.8% Beverages 0.4% Heckmann Corp.* (a) Food Products 3.4% Hain Celestial Group, Inc.* (a) Smart Balance, Inc.* TreeHouse Foods, Inc.* Energy 9.8% Energy Equipment & Services 4.2% Atwood Oceanics, Inc.* (a) Basic Energy Services, Inc.* Dril-Quip, Inc.* Tesco Corp.* Oil, Gas & Consumable Fuels 5.6% Americas Petrogas, Inc.* Approach Resources, Inc.* (a) Clean Energy Fuels Corp.* (a) Energy XXI (Bermuda) Ltd.* (a) Rex Energy Corp.* (a) Rosetta Resources, Inc.* (a) Financials 5.7% Capital Markets 2.1% Waddell & Reed Financial, Inc. "A" (a) WisdomTree Investments, Inc.* (a) Commercial Banks 1.1% Prosperity Bancshares, Inc. (a) Consumer Finance 1.1% DFC Global Corp.* Diversified Financial Services 1.4% Portfolio Recovery Associates, Inc.* (a) Health Care 21.0% Biotechnology 2.4% Halozyme Therapeutics, Inc.* (a) ImmunoGen, Inc.* (a) Incyte Corp.* Health Care Equipment & Supplies 5.6% ABIOMED, Inc.* Accuray, Inc.* (a) CONMED Corp. NxStage Medical, Inc.* Thoratec Corp.* Volcano Corp.* Health Care Providers & Services 7.0% Centene Corp.* ExamWorks Group, Inc.* Metropolitan Health Networks, Inc.* (a) Molina Healthcare, Inc.* Universal American Corp. WellCare Health Plans, Inc.* Health Care Technology 1.1% ePocrates, Inc.* (a) SXC Health Solutions Corp.* Pharmaceuticals 4.9% Auxilium Pharmaceuticals, Inc.* Flamel Technologies SA (ADR)* Nektar Therapeutics* (a) Pacira Pharmaceuticals, Inc.* (a) Par Pharmaceutical Companies, Inc.* VIVUS, Inc.* (a) Industrials 15.0% Aerospace & Defense 1.7% BE Aerospace, Inc.* Construction & Engineering 0.9% MYR Group, Inc.* (a) Electrical Equipment 0.8% General Cable Corp.* Machinery 6.5% Altra Holdings, Inc.* (a) Chart Industries, Inc.* RBC Bearings, Inc.* Sauer-Danfoss, Inc. WABCO Holdings, Inc.* Professional Services 1.9% TrueBlue, Inc.* Road & Rail 0.8% Genesee & Wyoming, Inc. "A"* (a) Trading Companies & Distributors 2.4% Applied Industrial Technologies, Inc. (a) United Rentals, Inc.* (a) Information Technology 23.0% Communications Equipment 3.7% Aruba Networks, Inc.* Comverse Technology, Inc.* Finisar Corp.* (a) Polycom, Inc.* Sycamore Networks, Inc.* (a) Electronic Equipment, Instruments & Components 2.5% Cognex Corp. Coherent, Inc.* (a) Internet Software & Services 1.1% MercadoLibre, Inc. NIC, Inc. (a) IT Services 5.7% Cardtronics, Inc.* FleetCor Technologies, Inc.* Forrester Research, Inc. (a) MAXIMUS, Inc. Syntel, Inc. (a) Semiconductors & Semiconductor Equipment 1.9% Cavium, Inc.* (a) EZchip Semiconductor Ltd.* (a) Software 8.1% Actuate Corp.* Ariba, Inc.* Concur Technologies, Inc.* (a) Kenexa Corp.* (a) NetQin Mobile, Inc. "A" (ADR)* (a) NICE Systems Ltd. (ADR)* OPNET Technologies, Inc. (a) QLIK Technologies, Inc.* TiVo, Inc.* Ultimate Software Group, Inc.* (a) Materials 4.1% Chemicals 0.7% Westlake Chemical Corp. Metals & Mining 1.7% Detour Gold Corp.* Haynes International, Inc. (a) Thompson Creek Metals Co., Inc.* Paper & Forest Products 1.7% Fortress Paper Ltd. "A"* Schweitzer-Mauduit International, Inc. Total Common Stocks (Cost $83,384,759) Securities Lending Collateral 26.1% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $28,629,130) Cash Equivalents 2.6% Central Cash Management Fund, 0.11% (b) (Cost $2,880,581) % of Net Assets Value ($) Total Investment Portfolio (Cost $114,894,470)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $114,933,176. At March 31, 2012, net unrealized appreciation for all securities based on tax cost was $22,523,436. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $25,221,388, and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,697,952. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at March 31, 2012 amounted to $27,966,254, which is 25.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
